Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 8, 2021

                                            No. 04-21-00348-CV

                                   IN RE Elizabeth DEMBO, Relator

                                            Original Proceeding 1

                                                   ORDER

        On August 20, 2021, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator did not show she is entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on September 8, 2021.



                                                                     _____________________________
                                                                     Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2021.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2014EM503939, styled In re K.T.D., pending in the 73rd Judicial District
Court, Bexar County, Texas, the Honorable John D. Gabriel presiding.